Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 28, 2013                                                                                         Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  143004 & (14)                                                                                        Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        David F. Viviano,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 143004
                                                                    COA: 302402
                                                                    Genesee CC: 10-026280-FH
  RICHARD LAWRENCE HOGAN II,
           Defendant-Appellant.

  ____________________________________/

          By order of April 1, 2013, the prosecuting attorney was directed to answer the
  application for leave to appeal the March 14, 2011 order of the Court of Appeals. On
  order of the Court, the answer having been received, the application for leave to appeal is
  again considered and, pursuant to MCR 7.302(H)(1), in lieu of granting leave to appeal,
  we VACATE the sentence of the Genesee Circuit Court, and we REMAND this case to
  the trial court for resentencing. The trial court erred in assessing 10 points for Offense
  Variable 13, MCL 777.43(1)(d), because the sentencing offense was not part of a pattern
  of felonious criminal activity involving a combination of 3 or more crimes against a
  person or property or a violation of section 7401(2)(a)(i) to (iii) or section 7403(2)(a)(i)
  to (iii) of the public health code. In all other respects, leave to appeal is DENIED,
  because we are not persuaded that the remaining question presented should be reviewed
  by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 28, 2013
         h0520
                                                                               Clerk